—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered September 22, 1996, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant entered a plea of guilty of the crime of burglary in the third degree. As agreed in the plea bargain, the District Attorney recommended that defendant be sentenced to a prison term of 2 to 4 years. County Court, however, rejected this recommendation and sentenced defendant to a prison term of 3 to 6 years. This appeal by defendant ensued.
Defendant contends that the District Attorney violated the terms of the plea agreement at sentencing by commenting, allegedly in an admonishing tone, about defendant’s criminal history. In light of the fact that defendant did not object to these remarks, he has failed to preserve this issue for our review (see, People v Cataldo, 236 AD2d 481, 482, lv denied 91 NY2d 890; People v Stripling, 136 AD2d 772, 773)! Were we to review this issue in the interest of justice, we would nevertheless find no violation of the terms of the plea agreement inasmuch as defendant’s criminal history was already before the court in the form of a presentence report (see, People v Stripling, supra, at 773; People v Andrews, 155 AD2d 779, 780). We reject defendant’s contention that the sentence imposed was not in accordance with the plea agreement inasmuch as County Court apprised defendant that sentencing was within its discretion. Furthermore, the record reveals no promise on the part of the court with respect to the sentence to be imposed.
Mikoll, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.